          Case 1:19-cr-00197-NONE-SKO Document 17 Filed 04/17/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00197-NONE-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT
13                          v.                          AND ORDER CONTINUING STATUS
                                                        CONFERENCE
14   WALTER RYAN KEITH,
                                                        DATE: April 20, 2020
15                               Defendant.             TIME: 1:00pm
                                                        COURT: Hon. Sheila K. Oberto
16

17          This case is set for status conference on April 20, 2020. On March 17, 2020, this Court issued
18 General Order 611, which suspends all jury trials in the Eastern District of California scheduled to

19 commence before May 1, 2020. This General Order was entered to address public health concerns

20 related to COVID-19. On March 18, 2020, General Order 612 ordered all of the courthouses in the
21 Eastern District of California were closed to the public. On March 30, 2020, General Order 614 issued,

22 authorizing video/teleconferencing for Criminal Proceedings for all events listed in Section 15002(b) of

23 the Coronavirus Aid, Relief and Economic Security (CARES) Act. Additionally, because the defense is

24 continuing to review the discovery in this matter, and plea negotiations are expected to continue, the

25 parties, through their respective attorneys, stipulate that the status conference be continued to Monday

26 July 20, 2020.
27          Although the General Orders address the district-wide health concern, the Supreme Court has
28 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
      ORDER CONTINUING STATUS CONFERENCE
           Case 1:19-cr-00197-NONE-SKO Document 17 Filed 04/17/20 Page 2 of 4


 1 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 2 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 3 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

 4 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 5 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

 6 orally or in writing”).

 7           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 9 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of
10 justice served by taking such action outweigh the best interest of the public and the defendant in a

11 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

12 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

13 served by the granting of such continuance outweigh the best interests of the public and the defendant in

14 a speedy trial.” Id.

15           The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

16 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

17 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

18 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

19 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

20 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
21 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

22 September 11, 2001, terrorist attacks and the resultant public emergency). The coronavirus is posing a

23 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

24           In light of the societal context created by the foregoing, this Court should consider the following

25 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

26 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
27 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

28 pretrial continuance must be “specifically limited in time”).

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
       ORDER CONTINUING STATUS CONFERENCE
          Case 1:19-cr-00197-NONE-SKO Document 17 Filed 04/17/20 Page 3 of 4


 1                                               STIPULATION

 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on April 20, 2020.

 5         2.      By this stipulation, defendant now moves to continue the status conference until July 20,

 6 2020, and to exclude time between April 20, 2020, and July 20, 2020, under Local Code T4.

 7         3.      The parties agree and stipulate, and request that the Court find the following:

 8                 a)     The government has represented that the discovery associated with this case has

 9         been provided. The government is currently working on an updated plea offer.

10                 b)     Counsel for defendant desires additional time to confer with his client about a

11         possible resolution, to review discovery, and to otherwise prepare for trial.

12                 c)     Counsel for defendant believes that failure to grant the above-requested

13         continuance would deny him/her the reasonable time necessary for effective preparation, taking

14         into account the exercise of due diligence.

15                 d)     The government does not object to the continuance.

16                 e)     In addition to the public health concerns cited by General Order 611 and

17         presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

18         this case because counsel or other relevant individuals have been encouraged to telework and

19         minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

20         contact should the hearing proceed.

21                 f)     Based on the above-stated findings, the ends of justice served by continuing the

22         case as requested outweigh the interest of the public and the defendant in a trial within the

23         original date prescribed by the Speedy Trial Act.

24                 g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

25         et seq., within which trial must commence, the time period of April 20, 2020 to July 20, 2020,

26         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

27         because it results from a continuance granted by the Court at defendant’s request on the basis of

28         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
      ORDER CONTINUING STATUS CONFERENCE
          Case 1:19-cr-00197-NONE-SKO Document 17 Filed 04/17/20 Page 4 of 4


 1            of the public and the defendant in a speedy trial.

 2            4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5            IT IS SO STIPULATED.

 6

 7
      Dated: April 16, 2020                                     MCGREGOR W. SCOTT
 8                                                              United States Attorney
 9
                                                                /s/ JESSICA A. MASSEY
10                                                              JESSICA A. MASSEY
                                                                Assistant United States Attorney
11

12
      Dated: April 16, 2020                                     /s/ MARK W. COLEMAN
13                                                              MARK W. COLEMAN
14                                                              Counsel for Defendant
                                                                Walter Ryan Keith
15

16

17
                                                        ORDER
18

19

20 IT IS SO ORDERED.
21
     Dated:        April 16, 2020                                    /s/   Sheila K. Oberto            .
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                 4
30    PERIODS UNDER SPEEDY TRIAL ACT AND PROPOSED
      ORDER CONTINUING STATUS CONFERENCE
